DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-8, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 16, of a display device “wherein the touch electrode comprises a first touch electrode (21) and a second touch electrode (22), the touch layer comprises a first touch layer and a second touch layer which are stacked, the first touch layer is provided with a plurality of first touch electrode chains arranged along a first direction and a plurality of second touch electrode chains arranged along a second direction, the first direction is perpendicular to the second direction, the first touch electrode chains comprise the plurality of first touch electrodes connecting with each other, the second touch electrode chains comprise the plurality of second touch electrodes independent from each other, the second electrode layer is provided with a plurality of connecting bridges (23), two adjacent second touch electrodes are connected by the connecting bridges in the second touch electrode chains, and the connecting line (40) is formed in at least one of the first touch layer or the second touch 
The closest in the art are Ding (US 20210151516 A1) and Liu (US 20200133435 A1).
Ding teaches a display panel having a touch layer with a detecting circuit connected to an external circuit via a connecting line (Figs. 1 and 2, [0033]-[0035]) as well as first and second layers within a touch layer (Figs. 3 and 4, [0040]-[0043]), but does not teach the required configuration of conduction lines and with respect to the layers.
Liu teaches a touch panel structure having a plurality of first and second touch electrode chains (Fig. 5, [0036]-[0038]), but is not available as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.